DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 8/16/2022 in which claims 1-16, and 19-22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak et al. US 9535902 B1 (hereinafter referred to as “Michalak”) in view of Natarajan et al. US 20190327330 A1 (hereinafter referred to as “Natarajan”) and further in view of Roque et al US 20160203130 A1 (hereinafter referred to as “Roque”).

As per claim 1, Michalak teaches:
A method, comprising: 
receiving, by a device, unstructured data (Michalak, column 1, lines 40-50 –Includes obtaining unstructured text data); 
identifying, by the device, a first plurality of entities in the unstructured data (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
identifying, by the device, first relationships associated with the first plurality of entities using an entity relation model (Michalak, column 6, lines 1-5 – an entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data); 
receiving, by the device, structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data); 
identifying, by the device, a second plurality of entities in the structured data (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
identifying, by the device, second relationships associated with the second plurality of entities using the entity relation model (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 6, lines 1-5 – An entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data, wherein relationships in the structured data is interpreted as second relationships in column 6, lines 1-5); 
generating, by the device, a first knowledge graph that is representative of the first plurality of entities and the first relationships (Michalak, column 5, lines 64-67 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data.  Column 6, lines 1-5 – an entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data);
generating, by the device, a second knowledge graph, that is representative of the second plurality of entities and the second relationships (Michalak column 10, lines 47-57 – A knowledge graph from both structured and unstructured data as well as a knowledge graph which can be viewed as two sub-graphs which are separate);
determining, by the device, a first probability that a first node from the first knowledge graph and a second node from the knowledge graph correspond to a same entity that is a first entity based on the location information (Michalak, column 11, lines 8-25 – Location nodes can represent geographic references within the text that can be disambiguated and geo-coded to a specific coordinate.  Column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); 
generating, by the device and based on determining the first probability, an entity resolution model to determine a second probability that a third node, from a third knowledge graph, and a fourth knowledge graph, correspond to another same entity that is a second entity, wherein the third knowledge graph is representative of a third plurality of entities identified in additional unstructured data, the fourth knowledge graph is representative of a fourth plurality of entities identified in additional structured data, and the second entity is different from the first entity (Michalak, column 10, lines 47-57 – A Knowledge Graph can be viewed as two separate and related sub-graphs: the knowledge sub-graph identifying the entities present in text and the relationships between them; and the information sub-graph which identifies the specific pieces of information that act as evidence/support for the knowledge sub-graph, wherein the more evidence/support for relationships between entities is interpreted as probabilities that nodes correspond to entities.  Also column 24, lines 32-50 for structured and unstructured data), and 
wherein the entity resolution model includes at least one of:
	an item-based collaborative filtering model that identifies a relationship between at least two entities based on one or more characteristics of the at least two entities, or 
	a single value decomposition model that identifies the relationship between the at least two entities based the one or more characteristics of the at least two entities (Michalak, column 7, lines 53-65 – Calculations can include similarity or dissimilarity between different classes or sets of objects.  Column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity.  Michalak, column 23, lines 17-32 – Attributes are used to for comparing coreference units, wherein attributes are interpreted as characteristics);
training, by the device and using a machine learning module, the entity resolution model to determine the second probability (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity.  However, if the threshold isn’t exceeded, further coreference resolution processes may occur in order to move towards a more definitive determination, wherein this is interpreted as determining more probabilities that are based on a first probability to determine if two entities are associated),
automatically determining, by the device and based on training the entity resolution model and determining that the second probability exceeds a thresholds probability, that the third node and the fourth node correspond to the second entity (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity).
Although Michalak teaches coordinate data, Michalak doesn’t explicitly teach using a GPS to capture this data to use in the entity resolution system, however, Natarajan teaches:
wherein receiving the unstructured data comprises obtaining location information via a global positioning system component (Natarajan, [0026] – A GPS device may be used.  Paragraph [0074] – A concept node may correspond to a concept such as geographical location data);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention in view of Natarajan in order to use a GPS device; GPS systems are a common component of smart devices and have been used in similar devices in order to sense specific geographic coordinates which gives an advantage in the system for acquiring specific data points for further entity resolution (Natarajan, paragraph [0026]).
Michalak doesn’t explicitly teach an artificial neural network, however, Natarajan teaches:
wherein training the entity resolution model comprises:
	performing an artificial neural network processing technique to perform pattern recognition with regard to patterns of whether representations of entities described using different semantic descriptions are associated with a particular entity (Natarajan, [0041] – The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220. In particular embodiments, a domain may denote a social context of interaction, e.g., education. An intent may indicate a purpose of a user interacting with the assistant system 140. A slot may represent a basic semantic entity. For example, a slot for “pizza” may be dish. The semantic information aggregator 230 may additionally extract information from a social graph, a knowledge graph, and a concept graph, and retrieve user profile from the user context engine 225. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, annotating n-grams of the user input, ranking the n-grams with confidence scores based on the aggregated information, formulating the ranked n-grams into features that can be used by the NLU module 220 for understanding the user input, wherein the user intent based on confidence scores is interpreted as pattern recognition for whether representations of entities are described using different semantic descriptions. Paragraph [0084] – ANN (artificial neural network) may refer to a computational model comprising one or more nodes); and
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention in view of Natarajan in order to include an artificial neural network to parse out descriptions for different entities; this is advantageous for the system to be able to determine user intent which allows the system to more accurately understand the user input (Natarajan, paragraph [0041]).
Michalak as modified doesn’t explicitly teach about storing probabilities or scores inside the nodes to determine how close two nodes are in similarity, however, Roque teaches:
storing, by the device and in an edge between the first node and the second node, the first probability that the first node and the second node correspond to the same entity (Roque, [0192] – The edges of said semantic graph may include the amount or type of evidence in said document of dependencies or relations that support said edges as a weight parameter, and said distance may be calculated using a variation of a Dijkstra algorithm, where said distance is inversely correlated with the link weight or amount of evidence, such that connections between said nodes that are supported by a large amount of evidence have a lower calculated distance);
utilizing, by the device, the first probability, that is stored in the edge between the first node and the second node, to determine whether the first node and/or the second node corresponds to another entity identified in the unstructured data (Roque, [0102] – optionally also store longer paths (indirect connections) between nodes if the path has a lot of evidential support, wherein indirect connections are interpreted as determining correspondence with other entities based on an edge connecting two nodes that aren’t directly related to the other node);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention in view of Roque in order to store, in an edge, a probability that two entities are related; this is a simple substitution from storing the similarity score in a general computer component to storing the score directly between the nodes in the edge.  This is also obvious because distance between items in a knowledge graph is a known technique which yields predictable results such as showing a user which items are most related to each other (Roque, paragraph [0192]).

As per claim 2, Michalak as modified teaches:
The method of claim 1, wherein receiving the unstructured data comprises: 
obtaining at least one of a webpage, a social media post, or electronic article via a network, wherein the unstructured data includes data from at least one of the webpage, the social media post, or the electronic article (Michalak, column 6, lines 9-20 – Unstructured data (e.g., web, email, instant messaging, or social media data)).

As per claim 3, Michalak as modified teaches:
The method of claim 1, wherein the first plurality of entities are identified in the unstructured data using an entity recognition model and the second plurality of entities are identified in the structured data using the entity recognition model that was trained using a machine learning technique (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time).

As per claim 4, Michalak as modified teaches:
The method of claim 1, wherein the structured data comprises data from a data structure that is associated with a characteristic of the unstructured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)).

As per claim 5, Michalak as modified teaches:
The method of claim 1, wherein determining the probability that the first node and the second node correspond to the same entity comprises: 
determining a fifth node, from the first knowledge graph, to which the first node is linked;
determining a sixth node, from the second knowledge graph, to which the second node is linked;
determining a third probability weighting associated with a second link between the first node and the fifth node (Michalak, column 15, lines 65-67 and column 16, lines 1-10 – Component of the system performs the weighting of features based on statistics associated with a global graph.  "Similarity" reasoning (see, e.g., "Similarity" at block 118 of FIG. 1) can relate to, given a set of features, using an operator to compare concepts, relationships, or messages and generate a ranked order, wherein similarity reasoning is interpreted as determining the probability that the first and second node correspond to the same entity by comparing relationships); 
determining a fourth probability weighting associated with a second link between the second node and the sixth node (Michalak, column 15, lines 65-67 and column 16, lines 1-10); and 
determining the first probability that the first node and the second node correspond to the same entity based on the third probability weighting and the fourth probability weighting (Michalak, column 15, lines 65-67 and column 16, lines 1-10.  See also column 20, lines 41-50 and column 22, lines 1-20).

As per claim 6, Michalak as modified teaches:
The method of claim 1, further comprising: 
sending, based on determining the second probability, information identifying the second probability to a user device to permit the user device to display the information identifying the second probability (Michalak, column 9, lines 5-15 – A Particularized API layer can enable organizations and developers to integrate aspects of the present disclosure with third party applications (e.g., business intelligence tools, search and discovery tools) or create customized user interfaces that utilize results of the analysis, wherein an interface is inherently on a user device and the results of the analysis is interpreted as the probability that the entities are the same).

As per claim 7, Michalak as modified teaches:
The method of claim 1, further comprising: 
analyzing, based on automatically determining that the third node and the fourth node correspond to the second entity, the unstructured data to determine a characteristic of the unstructured data (Michalak, column 24, lines 32-50); and 
designating that the second entity is associated with the characteristic (Michalak, column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity).

Claims 15, 16 and 20 are directed to a non-transitory computer-readable medium performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 15, 16 and 20.

As per claim 21, Michalak as modified teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine, from the unstructured data and based on automatically determining that the third entity is the same entity as the fourth entity, a sentiment of the third entity and the fourth entity; and 
indicate that the third entity is associated with the sentiment (Michalak, column 18, lines 62 – 67 – Sentiment analysis).

As per claim 22, Michalak as modified teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
designate, based on automatically determining that the third entity is the same entity as the fourth entity, the fourth entity as being associated with the characteristic (Michalak, column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak in view of Natarajan in view of Bonin et al US 20180197088 A1 (hereinafter referred to as “Bonin”) and further in view of Roque.

As per claim 8, Michalak teaches:
A device, comprising: 
one or more memories (Michalak, column, 1, lines 59-65 – One or more processors and a memory device that is operatively coupled to the one or processors); and 
one or more processors, communicatively coupled to the one or more memories, configured to: 
receive unstructured data (Michalak, column 1, lines 40-50 –Includes obtaining unstructured text data); 
identify a first entity in the unstructured data (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
determine a first set of characteristics of the first entity based on entity information in the unstructured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
generate a first knowledge graph associated with the first entity, wherein the first knowledge graph includes a first internal node, for the first entity (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data), 
receive structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data),
identify a second entity in the structured data (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
determine a second set of characteristics of the second entity based on the structured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
wherein the second knowledge graph includes a second internal node, for the second entity, that is linked by corresponding second edges to second external nodes corresponding to the second set of characteristics (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data); 
determine, based on analyzing the first knowledge graph and the second knowledge graph a first probability that the first entity corresponds to the second entity based on the location information (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity);
generate, based on determining the first probability, an entity resolution model to determine a second probability that a third entity corresponds to a fourth entity,
wherein the third entity corresponds to a third internal node of a third knowledge graph, and the fourth entity corresponds to a fourth internal node of a fourth knowledge graph, and 
wherein the entity resolution model includes at least one of:
an item-based collaborative filtering model that identifies a relationship between at least two entities based on one or more characteristics of the at least two entities, or a single value decomposition model that identifies the relationship between the at least two entities based the one or more characteristics of the at least two entities (Michalak, column 7, lines 53-65 – Calculations can include similarity or dissimilarity between different classes or sets of objects.  Column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity.  Michalak, column 23, lines 17-32 – Attributes are used to for comparing coreference units, wherein attributes are interpreted as characteristics);
train, using a machine learning module, the entity resolution model to determine the second probability (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 22, lines 57-67 – Attributes can come from a variety of sources which are interpreted as entities that contribute to accuracy of connection data.  Column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity.  However, if the threshold isn’t exceeded, further coreference resolution processes may occur in order to move towards a more definitive determination, wherein this is interpreted as determining more probabilities that are based on a first probability to determine if two entities are associated),
Although Michalak teaches coordinate data, Michalak doesn’t explicitly teach using a GPS to capture this data to use in the entity resolution system, however, Natarajan teaches:
wherein the one or more processors, to receive the unstructured data, are configured to obtain location information based on a global positioning system component (Natarajan, [0026] – A GPS device may be used.  Paragraph [0074] – A concept node may correspond to a concept such as geographical location data); 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention in view of Natarajan in order to use a GPS device; GPS systems are a common component of smart devices and have been used in similar devices in order to sense specific geographic coordinates which gives an advantage in the system for acquiring specific data points for further entity resolution (Natarajan, paragraph [0026]).
Michalak doesn’t explicitly teach an artificial neural network, however, Natarajan teaches:
wherein the one or more processors, to train the entity resolution model, are configured to:
	perform an artificial neural network processing technique to perform pattern recognition with regard to patterns of whether representations of entities described using different semantic descriptions are associated with a particular entity (Natarajan, [0041] – The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220. In particular embodiments, a domain may denote a social context of interaction, e.g., education. An intent may indicate a purpose of a user interacting with the assistant system 140. A slot may represent a basic semantic entity. For example, a slot for “pizza” may be dish. The semantic information aggregator 230 may additionally extract information from a social graph, a knowledge graph, and a concept graph, and retrieve user profile from the user context engine 225. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, annotating n-grams of the user input, ranking the n-grams with confidence scores based on the aggregated information, formulating the ranked n-grams into features that can be used by the NLU module 220 for understanding the user input, wherein the user intent based on confidence scores is interpreted as pattern recognition for whether representations of entities are described using different semantic descriptions. Paragraph [0084] – ANN (artificial neural network) may refer to a computational model comprising one or more nodes); and
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention in view of Natarajan in order to include an artificial neural network to parse out descriptions for different entities; this is advantageous for the system to be able to determine user intent which allows the system to more accurately understand the user input (Natarajan, paragraph [0041]).
automatically determine, based on training the entity resolution model and determining that the second probability exceeds a thresholds probability, that the third entity is a same entity as the fourth entity (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity).
generate a second knowledge graph for the second entity (Michalak column 10, lines 47-57 – A knowledge graph from both structured and unstructured data as well as a knowledge graph which can be viewed as two sub-graphs which are separate), 
Michalak doesn’t go into detail about the unstructured data being from an external source, however, Bonin teaches:
that is linked by corresponding first edges to first external nodes corresponding to the first set of characteristics (Bonin, [0083] – The text data may be annotated to include identified or detected mentions and/or provide references to the entities in an external resource); 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention in view of Bonin in order to include external sources to unstructured data; this is a simple substitution of how sources are compiled from being internal to external (Bonin, paragraph [0083]).
Michalak doesn’t go into detail about storing probabilities or scores inside the nodes to determine how close two nodes are in similarity, however, Roque teaches:
store, in an edge, of the first edges between the first node and the second node, the first probability that the first node and the second node correspond to a same entity (Roque, [0192] – The edges of said semantic graph may include the amount or type of evidence in said document of dependencies or relations that support said edges as a weight parameter, and said distance may be calculated using a variation of a Dijkstra algorithm, where said distance is inversely correlated with the link weight or amount of evidence, such that connections between said nodes that are supported by a large amount of evidence have a lower calculated distance);
utilizing the first probability, that is stored in the edge between the first node and the second node, to determine whether the first node and/or the second node corresponds to another entity identified in the unstructured data (Roque, [0102] – optionally also store longer paths (indirect connections) between nodes if the path has a lot of evidential support, wherein indirect connections are interpreted as determining correspondence with other entities based on an edge connecting two nodes that aren’t directly related to the other node);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention in view of Roque in order to store, in an edge, a probability that two entities are related; this is a simple substitution from storing the similarity score in a general computer component to storing the score directly between the nodes in the edge.  This is also obvious because distance between items in a knowledge graph is a known technique which yields predictable results such as showing a user which items are most related to each other (Roque, paragraph [0192]).

Claims 9-14 are directed to a device performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 9-14.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Michalak in view of Roque and further in view of Cohen et al. US 20140067656 A1 (hereinafter referred to as “Cohen”).

As per claim 19, Michalak doesn’t go into detail about a web crawler, however, Cohen teaches:
The non-transitory computer-readable medium of claim 15, wherein the unstructured data is obtained via a web crawler that obtains the unstructured data from one or more online platforms (Cohen, [0033] – A data crawler may be used to obtain information for various sources).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Michalak’s invention as modified in view of Cohen in order to use a web crawler; this is a known function which has been used to improve similar devices such as data gathering devices.  This would have also yielded predictable results of collecting information in a fast and efficient manner (Cohen, paragraph [0033]).

Response to Arguments
Applicant’s arguments against the 101 rejection begin on page 14 of Remarks.  Amendments have also been made with respect to the 101 rejection, and based on the amendments, the 101 rejection is hereby withdrawn.  A GPS system in conjunction with an entity resolution system overcomes the judicial exception prongs.  

Applicant’s arguments with respect to the 103 rejections on claims have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olmstead et al. US 20190057310 A1 teaches an entity recognition unit as well as a relationship graph model which work together to form relationships with nodes between entities and topics in at least paragraph [0049].
Subramanian et al. US 20190354887 A1 teaches knowledge graph based learning content generation (title).
Chai et al. US 20160063106 A1 teaches “a search system identifies a collection of entities associated with a search query. The search system identifies entities related to those entities, and determines the relationships between them.” (abstract).
Dutkowski et al. US 20190005395 A1 teaches an ontology based learning system which dynamically updates a relation-scoring module to update or refine relation scores based on user-provided parameters in paragraph [0033].
Johnson et al. US 20190304190 A1 teaches input data from a GPS in paragraph [0044] as well as using a knowledge graph which represents persons-objects-entities of interest and lines between the nodes of the knowledge graph to represent relationships.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 22, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152